Citation Nr: 9910689	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  95-29 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased evaluation for tinea cruris 
dermatitis currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to May 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Portland Oregon (RO) which increased the evaluation of the 
veteran's tinea cruris dermatitis from noncompensable to 10 
percent disabling.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claim has been obtained by the RO.

2.  The veteran's tinea cruris dermatitis is productive of 
constant itching and scaly rashes of the affected areas 
including the low back, buttock, legs, arms, feet, and ears, 
characterized as severe.

3.  The veteran's tinea cruris dermatitis is not productive 
of ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or exceptional 
repugnancy.


CONCLUSION OF LAW

The schedular criteria for a 30 percent evaluation for tinea 
cruris dermatitis have been met. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7804 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the evaluation assigned for his 
tinea cruris dermatitis should be increased to reflect more 
accurately the severity of his symptomatology.  As a 
preliminary matter, it is noted that the veteran's claim 
alleges an increase in severity of the service-connected 
disability, and is therefore a well-grounded claim for an 
increased evaluation.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In addition, the Board is satisfied that the record 
contains all evidence necessary for an equitable disposition 
of this appeal, and that the RO has fulfilled its duty to 
assist the veteran in developing the facts pertinent to his 
claim.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(1998).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).

The veteran was originally granted service connection in 
December 1971 for tinea cruris dermatitis, bilateral of the 
inguinal crural folds and external gluteal areas and buttock 
with eczematoid dermatitis, evaluated as noncompensable.  
Service connection was also granted in the same decision for 
bilateral onchymycosis of the great toenails, also rated as 
noncompensable, but with a combined rating between the two 
service-connected disabilities of 10 percent.  The evaluation 
of tinea cruris dermatitis was increased to 10 percent in an 
August 1994 decision, but the combined rating was unaffected.

The veteran describes his skin disorder as causing constant, 
uncontrollable itching in areas including the feet, groin, 
low back, hands, scalp and ears.  The itching is so severe 
that he has scratched the rash until it has bled.  He also 
states that when the condition is acting up in his ears or 
feet, there is an offensive odor, and that there can be fluid 
coming from his ears.  He states that the condition worsens 
during warm weather, but can also worsen during the winter 
months when he is required to wear warm clothing for his 
employment outdoors.  The veteran states that he was on one 
medication for over ten years, and that he had little or no 
results.  Another medication improved the condition, although 
did not make it disappear, for an approximately 6-month 
period, however he was advised to discontinue using it due to 
potential side effects.  The dermatitis increased as soon as 
he ceased taking that medicine.  He currently takes an oral 
medication and uses drops for his ears, but does not report 
positive results.  The veteran's wife also testified, and 
corroborated the veteran's account of his symptoms.

The record includes the report of a September 1995 
consultation with a private physician.  Examination showed 
numerous areas of tinea corporis of the trunk and upper and 
lower extremities.  Medication was prescribed and follow-up 
recommended but none is of record.  

In October 1995, a VA examination was performed.  The 
examiner found the face, neck, chest and back to be normal.  
On the low back, buttock area, right thigh, and right calf, 
there were "multiple almost eczematous appearing polycyclic 
slightly reddish scaly plaques."  In addition, the right 
forearm had a confluent slightly scaly rash, and there were 
slight whitish scales on the right palm.  The feet both 
showed a moccasin type scale and there was onycholysis 
exhibited on some of the toenails.  The examiner noted that 
the chronic fungus infection was refractory (or resistant) to 
two previous systemic antifungal medications.

A second VA examination was performed in March 1998.  At that 
examination it was observed that the veteran had a fungus in 
his ears and ear canals and tinea pedis on his feet and toes.  
He also had onychomycosis of the toenails.  No fungus or rash 
was observed on the buttocks, groin, back, arm or legs.  The 
examiner diagnosed the veteran as having severe 
dermatophytosis, which was longstanding in spite of 
medication, and was particularly bad on the feet.

The veteran's tinea cruris dermatitis was evaluated by the RO 
under the analogous listing of eczema.  See 38 C.F.R. § 4.20 
(1998).  Eczema is rated as 50 percent disabling if it 
manifests with ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or is 
exceptionally repugnant.  It is rated as 30 percent disabling 
if it manifests with constant exudation or itching, extensive 
lesions, or marked disfigurement; and is rated as 10 percent 
disabling if it manifests with exfoliation, exudation or 
itching, if involving an exposed surface or extensive area.

The objective medical evidence of record reveals that during 
periods of flare-ups, the veteran's dermatitis has covered 
extensive areas of his body, including the trunk, limbs and 
ears.  Furthermore, the credible testimony of the veteran and 
his spouse is that the veteran endures constant itching due 
to the dermatitis.  In addition, the condition has been 
characterized by examining physicians as unresponsive to 
treatment thus far, and has been described as chronic and 
severe.  An increased evaluation of 30 percent is warranted 
to more adequately account for the symptomatology experienced 
by the veteran.  An evaluation of 50 percent is not warranted 
at this time because there are no systemic or nervous 
manifestations, nor is the condition shown to be 
exceptionally repugnant.  

The Board has considered whether referral for extraschedular 
consideration is applicable in this case pursuant to 
38 C.F.R. § 3.321(b)(1) (1998).  The Board finds such 
referral unwarranted as there is no showing that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.



ORDER

An evaluation of 30 percent for tinea cruris dermatitis is 
granted, subject to the laws and provision governing the 
payment of monetary benefits.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

